Citation Nr: 1502486	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for sarcoid iritis and uveitis.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Milwaukee, Wisconsin, which denied the Veteran's claim for a compensable rating for sarcoid iritis/uveitis.  Jurisdiction over the Veteran's claims file was subsequently transferred to the St. Louis, Missouri RO.  In February 2013, the Board denied the claim. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In April 2014, the Court issued an Order and a Memorandum Decision that vacated the Board's February 2013 decision.  

With its February 2013 decision, the Board remanded the issue of entitlement to a rating in excess of 10 percent for service-connected hepatitis B infection.  This issue has not yet been readjudicated by the agency of original jurisdiction (AOJ)/Appeals Management Center, it appears to remain under development (as the claims file was before the Court), the Board does not have jurisdiction over it at this time, and it is referred to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board denied this claim.  The Veteran appealed to Court, and in April 2014, the Court issued an Order and a Memorandum Decision ("Order")  that vacated the Board's February 2013 decision.  

The evidence of record at the time of the Board's February 2013 decision included an August 2009 VA contract examination report, and a May 2010 VA examination report.  The August 2009 VA contract examination report showed that the examiner concluded that the Veteran's neuralgia-like pain was associated with a post-service head injury11/2 years before, that was sustained in a carjacking incident after he was hit in the head with a gun, and that it was not related to his service-connected sarcoid uveitis, which was in remission.  The May 2010 VA examination report showed that the examiner concluded that the Veteran had mild, age-related cataracts in both eyes that were not visually significant, and which were not due to sarcoid, or to past topical treatment for iritis with Prednisone.  

In its February 2013 decision, the Board noted inter alia that the May 2010 VA examiner opined that the Veteran did not have active iritis or uveitis in either eye, that the Veteran's corrected visual acuity was 20/25+ in the right eye and 20/20- in the left eye, and that, "[H] e was noted to have mild age-related cataracts in both eyes that were not visually significant and not due to sarcoid or past topical treatment with prednisone for iritis."  

The Court's Order shows that it stated that the Board's conclusions, that an August 2009 VA contract examination report, and a May 2010 VA examination report, were adequate, were not clearly erroneous, and that the Board had provided an adequate statement of reasons and bases for its determinations.  

However, in its February 2013 decision, the Board also determined that a compensable rating was not warranted for impaired visual acuity or an impaired visual field.  The Board stated that the Veteran had corrected vision of no worse than 20/80 vision bilaterally upon private examination in August 2009, but that his impaired visual acuity was not shown to be related to his service-connected sarcoid iritis and uveitis.  The Board stated that he had been diagnosed with cataracts and vitreous syneresis, with only a history of sarcoidosis at that time, and that upon VA examination in May 2010, the examiner opined that the Veteran did not have active iritis or uveitis in either eye.  

The Court's Order shows that it concluded that this aspect of the Board's decision was improper, essentially stating that there was no medical opinion of record that addressed the issue of whether the Veteran had an impaired visual acuity or an impaired visual field that was related to his service-connected sarcoid iritis/uveitis.  Citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, on remand, the Veteran should be afforded an examination, and an opinion should be obtained with regard to all demonstrated impairment of his visual acuity.  

The appellant is notified that it is his responsibility to report for any required examination, and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant eye symptoms after June 2012, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  After the development in the first paragraph of this remand has been completed, schedule the Veteran for an appropriate VA examination in order to ascertain the nature and etiology of any impaired visual acuity or an impaired visual field. 

The examiner should then express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has for impaired visual acuity, or an impaired visual field, that was caused, or aggravated by, a service-connected disability.  The examiner should be advised that service connection is currently in effect for: sarcoid iritis/uveitis, residuals of hepatitis B infection, and left knee degenerative joint disease. 

The examiner must provide a detailed rationale for his/her opinions.  The claims folder must be made available to and reviewed by the examiner in conjunction with the scheduled examination, and the examiner should state that the entire claims file has been reviewed.

 The examiner(s) should further be advised as follows: 

a) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

 b) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  This is a complex case back from the Veterans Court.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




